Citation Nr: 1745551	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder, to include post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from August 1976 to August 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a Notice of Disagreement in October 2008.  A Statement of the Case was issued in August 2010.  The Veteran filed a Substantive Appeal in August 2010.  The RO granted service connection for major depressive disorder in an April 2014 rating decision.
 
In December 2016, the Board recharacterized the Veteran's claim for PTSD to an acquired psychiatric disorder, other than major depressive disorder, to include PTSD.  The Board then remanded the issue for additional evidentiary development and a new VA examination.


FINDINGS OF FACT

1.  The Veteran does not have a present diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder, other than major depressive disorder, was not incurred in or the result of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, other than service-connected major depressive disorder, to include PTSD, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, other than major depressive disorder, to include PTSD.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection for PTSD requires: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f) (2016).  38 C.F.R. § 4.125 currently requires a diagnosis of PTSD using the criteria in the 5th edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  The Board has also considered the DSM-IV, as the Secretary does not intend for the sole application of the DSM-5 to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  In the present case, the Veteran's appeal was certified to the Board in 2010.  

Lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by credible supporting evidence.  In certain circumstances, however, lay testimony alone may is sufficient to establish an in-service stressor: 1) PTSD diagnosed in service with a stressor related to that service, 2) a "combat veteran" under 38 U.S.C. § 1154 with stressor related to combat, 3) a stressor related to fear of hostile military or terrorist activity, or 4) a prisoner-of-war under 38 C.F.R. § 3.1(y) with stressor related to prisoner-of-war experience.  See 38 C.F.R. § 3.304.

Lay testimony alone may establish the occurrence of an in-service stressor for a combat veteran if: 1) evidence establishes that the veteran engaged in combat with the enemy, 2) the claimed stressor is related to that combat, 3) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, and 4) there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(2); see also Gaines v. West, 11 Vet. App. 353 (1998) (holding that the benefit-of-the-doubt rule applies to the determination of whether a Veteran engaged in combat with the enemy).  The veteran must have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); but see Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (specific awards and military occupational specialties are not required).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's enlistment examination in April 1976 was silent with respect to mental health issues.  A psychiatric evaluation performed as part of this examination was deemed to be normal.  The Veteran also denied having, or ever having had, symptoms such as depression or excessive worry or nervous trouble of any sort in his self-report of medical history associated with this examination.  In the Veteran's March 1978 separation examination, he indicated that he experienced depression or excessive worry. However, a psychiatric evaluation performed at this time was deemed to be normal.  His service treatment records are otherwise silent with respect to relevant mental health complaints and no chronic disability was officially diagnosed.

In August 2005, the Veteran reported to the VA Medical Center (VAMC) and complained of stress at his job and at home that had been ongoing for a few months.  In a February 2006 mental health consultation, the Veteran reported stressors at his jobs, but did not discuss military stressors.  He reported dreams about being attacked by someone, and he awoke screaming.  The Veteran detailed the stressors at work, stating that at his youth correctional facility position, he dealt with "killers, rapists, and arsonists."  He stated that he was unable to take sick or personal leave due to the demands of the position.  The Veteran admitted to a drinking problem, but believed he did not have the time to treat it due to the nature of his employment.  He also reported occasionally dreaming of an incident in which someone threatened him with a weapon as a child.  In June 2006, the Veteran had a negative PTSD screening.

In July 2007, the Veteran admitted to several family stressors that he felt triggered him to drink alcohol.  He was diagnosed with major depressive disorder and PTSD related to his employment.  The Veteran's stressors were listed as his marriage and employment.  Following admission for treatment, the Veteran engaged in outpatient mental health treatment.  In August 2007, the Veteran's alcohol abuse disorder was in early remission, and he reported a stressful job with long work hours as his stressor.  

In December 2012, the Veteran reported nightmares of a lady dancing and "blood and guts", and of a former coworker who was killed during his civilian employment.  The Veteran reported that he did not engage in many activities, and did not get along with his wife.  He reported chronic sleep impairment, low energy, and feelings of worthlessness and hopelessness.  The Veteran demonstrated symptoms of depression and anxiety.  His stressors were listed as: partner relational problems, adjustment to retirement, lack of social support, and financial problems.

In an April 2013 VAMC social work note, the Veteran discussed a recruit in boot camp being pushed down a staircase when fighting with a drill instructor.  However, the social worker noted: "[t]he Veteran seemed to be seeking disability benefits.  His mood seemed irritable and his affect was congruent with content when he was talking about the person that works at his former workplace.  He admitted to having homicidal ideations without a plan or intent.  He seemed credible.  The veteran's mood otherwise seemed euthymic and his affect was flat.  He seemed to be having difficulty controlling his thoughts.  The veteran did not seem credible describing current distress related to the trauma of witnessing someone killed.  At first he could not identify any traumatic event he had experienced."

The Veteran underwent a VA examination to assess his acquired psychiatric disorder in February 2014.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, and alcohol dependence in full remission.  The Veteran's diagnosis manifested with occupational and social impairment due to mild or transient symptoms.  The examiner noted a past diagnosis of PTSD in 2007.  

In May 2016, the Veteran's present stressors were noted in a counseling session as the death of his mother and his ongoing divorce.  

In January 2017, the Veteran underwent another VA examination regarding his claimed PTSD.  The examiner noted a past diagnosis of PTSD, but indicated that his present diagnoses were unspecified depressive disorder and other specified trauma and stressor related disorder.  The Veteran's diagnoses manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner discussed the previous denial of PTSD as related to military service, stating that the Veteran's file did not show that he witnessed the service member's fall down the stairs, and the resulting injury was not serious or one that resulted from an assault.  As such, his claimed in-service stressor could not be verified.  The Veteran's other enumerated stressors included being shot in the foot in 2014, and witnessing violence and murder while working in a civilian correctional facility.  As the Veteran did not demonstrate any avoidance symptoms, the examiner determined that he did not meet the criteria for PTSD under DSM IV or DSM-5.  

The examiner concluded that his other unspecified trauma and stressor related disorder was less likely as not related to active duty service.  Two of the three stressors reported in the examination occurred years after the Veteran's military service.  The third stressor could not be verified, did not result in serious injury to the service member, and was not the result of an assault.  After review of the Veteran's file, the examiner could not find signs, symptoms, or a diagnosis of depression in his service treatment records, though he did report experiencing depression or excessive worry on his separation examination.  When the Veteran was specifically asked when his depression began, he surmised that it may be attributed to his post-service shoulder injury.  Records indicate that the Veteran was first prescribed medication for depression about 27 years after service.  The first mention of depression in his post-service records appeared to be in 2001 with a positive depression screening.  The Veteran denied any treatment for depression from non-VA providers.  The examiner also disagreed with a previous VA examiner's determination that the Veteran's major depressive disorder was at least as likely as not related to service.  

After a thorough review of the medical and lay evidence of record, the Board finds that service connection for an acquired psychiatric disorder, other than major depressive disorder, to include PTSD, is not warranted.

At the outset, the Veteran does not have a present diagnosis of PTSD.  Without a present disability, service connection cannot be granted.  While he was previously diagnosed with PTSD in 2007, the Veteran's mental health records indicate that the stressors occurred in the line of his civilian employment at a correctional facility.  Mental health records did not indicate that his PTSD was due to an in-service stressor.

Furthermore, the RO adjudicated the issue of the one claimed in-service stressor, witnessing a service member fall down stairs in boot camp, and determined that the Veteran's file did not demonstrate that he witnessed the fall.  Additionally, the injuries to the service member were not severe, and the incident was not the result of an assault.  While lay statements may be acceptable to support an in-service stressor, they must conform with the exceptions enumerated in VA regulations.  The Veteran did not serve in combat, nor did he experience a personal assault or trauma.  Neither was his stressor related to fear of hostile military or terrorist activity, nor was he a prisoner-of-war.  See 38 C.F.R. § 3.304.  As such, the Board finds that the Veteran did not suffer PTSD that was incurred in or otherwise caused by his active duty service.

As the Veteran is presently service-connected for major depressive disorder, his current acquired psychiatric disorder claim cannot include his service-connected disability.  The January 2017 examiner diagnosed the Veteran with other specified trauma and stressor related disorder.  However, the examiner credibly attributed this disorder to his reported post-service stressors.  This is supported by the medical evidence of record that indicates the Veteran's stressors regularly involved his civilian employment and familial relationships, and did not reliably mention his military service.  

While the Veteran reported that witnessing a fellow service member fall down stairs during boot camp caused his PTSD, the Board places significant probative weight on the medical evidence of record demonstrating that his non-service connected psychiatric conditions are less likely than not related to his active duty service.  The Board recognizes that the Veteran believes his acquired psychiatric disorder manifested as a result of in-service stressor.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of a mental health disorder is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA examiners determined that he does not have a present diagnosis of PTSD, which is supported by more recent VAMC treatment records that diagnose depression.  Additionally, the Veteran has remained more consistent in reporting stressors involving civilian employment and familial relations than his military service, both in VAMC records and VA examinations.  The most recent VA examination specifically attributed his diagnoses to post-service stressors that had no relation to in-service incidents.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric disorder, other than major depressive disorder, to include PTSD is related to active duty service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's claimed acquired psychiatric disorder and his service, greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder, to include PTSD must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder, to include PTSD, is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


